Title: To James Madison from Edmund Pendleton, 28 July 1783
From: Pendleton, Edmund
To: Madison, James


Virginia, July 28, 1783
I expect that the citizens of Philad’a whilst they are retailing their merit to induce the return of Congress to their City, will feel some remorse for their assumed indifference about their making that the seat of the permanent Session of that body & will enter the list of bidders for the Honour & profit. They may Palliate, but they cant excuse their neglect to suppress a handful of rioters assembled to violate the Laws & to insult either their own Government or that of the State, but we have all reason to practice the divine disposition of forgiving upon repentance.

Dry season. Refugees returning with goods
